Citation Nr: 1136351	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  08-23 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability.



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1994 to July 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2008, the Veteran failed to appear at a hearing before a Decision Review Officer.  In December 2009, she failed to appear for a hearing before a Veterans Law Judge.  Inasmuch as the Veteran has not shown good cause for her failure to appear for the Board hearing, her requests for a hearing is deemed withdrawn. 

This case was previously before the Board in March 2010, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In the substantive appeal, the Veteran raised the claims of service connection for a right knee disability secondary to her left knee disability and of service connection for ankylosing spondylitis.  The claims are referred to the RO for appropriate action.


FINDINGS OF FACT

1. Service connection is currently in effect for temporomandibular joint disability, rated as 40 percent; bilateral pes planus, rated 30 percent; posttraumatic stress disorder with sleep disorder, rated 30 percent; patellofemoral joint syndrome of the left knee, rated 20 percent; migraine headaches, rated 10 percent; sinusitis, rated  noncompensable; and acne vulgaris, rated noncompensable; the combined disability rating is 80 percent.

2.  The Veteran's service-connected disabilities are not shown to prevent her from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation based on individual unemployability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.16 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).




In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in June 2007.  The notice specifically included the type of evidence needed to substantiate the claim for total disability rating for compensation based on individual unemployability, namely, that the Veteran is unable to secure and follow a substantially gainful occupation as a result of service-connected disabilities.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on her behalf.  

The Veteran was afforded VA examinations in October 2007, in December 2008, in February 2009, and in June 2010 in relation to her increased rating claims and claim for a total disability rating.  The reports of VA examinations contain findings and informed discussion of the pertinent history and features of the disabilities, which are adequate.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A total disability rating for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 





For the Veteran to prevail on the claim for a total disability rating, nonservice-connected disabilities may not be considered.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

A determination as to whether a person is capable of engaging in a substantially gainful occupation must consider both that person's abilities and his or her employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000). 

Facts

In April 2007, the Veteran filed for claims for increase for several of her service-connected disabilities, including her left knee, feet, migraines, and posttraumatic stress disorder.  She also filed a claim for a total disability rating for compensation based on individual unemployability, stating that she was unable to obtain work.

On VA examination in October 2007, the Veteran gave a history of chronic headaches, occurring more frequently with incapacitating episodes about once a month lasting for a couple of days at a time.  She complained of pain in the arches of her feet upon standing, as well as stiffness and swelling, mainly triggered by walking, which occurred about twice a day.  She stated that she could not stand or walk for more than 10 minutes at a time due to pain and that she was not currently employed.  She also described left knee pain and instability.

On physical examination, range of motion of the left knee was from 0 degrees of extension to 20 degrees of flexion with pain.  There was no instability and no additional limitation after repetitive use.  There was no swelling or tenderness of either the right or left foot.  Range of motion was normal bilaterally.  She had a slight left-side limp and used a cane.  

In April 2008, the Veteran stated she was having trouble sleeping, including insomnia and recurrent nightmares.  She had recently been diagnosed with ankylosing spondylitis.  On mental status evaluation, she reported feelings of depression and lack of interest, as well as suicidal thoughts and behavior.  It was noted that she had posttraumatic stress disorder as a result of battered woman syndrome inflicted by her ex-husband while she was in the military.  It was reported that the Veteran appeared unemployable due to posttraumatic stress disorder and ankylosing spondylitis.

In her substantive appeal in August 2008, the Veteran stated that she was seeking work but was unable to obtain it as a result of her disabilities.  Specifically, she stated that her posttraumatic stress disorder caused her to have trust issues, suicidal thought, impulsive behavior, irrational thought processes, panic attacks, and difficulty adapting to stressful situations.  Her left knee disability caused problems moving her left leg and she was beginning to have similar problems with her right leg.  She reported migraines that lasted for several days and occurred one or two weeks each month, even on medication.  She said she had been told by her mental health provider that she could not work due to her posttraumatic stress disorder, although she was still trying to work because she was the sole support of her three children.

In November 2008, the Veteran was seen for complaints of pain in her left knee.  On physical examination, there was slight hyperextension of the knees and flexion to 130 degrees.  The knees were stable to varus and valgus stress.  X-rays showed slight lateral subluxation and slight lateral tilt of the patella consistent with possible lateral facet compression syndrome and a possible symptomatic meniscal tear.

On VA psychiatric examination in December 2008, the Veteran stated that she had been unemployed since 2004 when she worked for a day and a half as a secretary.  She complained of not being able to be in enclosed places, particularly with males, and of speech difficulty.  She felt she was unable to work due to her psychiatric problems and that she felt unsafe when she left her home and often had difficulty returning home because she had to take different routes due to fear that someone was following her.  


The Veteran stated she had applied for Social Security Disability benefits, but was denied.  She stated that she was receiving therapy through VA.  She described compulsive online shopping when she was depressed.  On mental status evaluation, she was adequately dressed and groomed with appropriate eye contact and hygiene, but was frequently tearful during the interview.  Her thought content and processes were within normal limits and her speech was appropriate.  There was no evidence of any word-finding problems, perceptual disorder, or abnormal behavior.  She was appropriately oriented and her memory functions were intact.  Her judgment appeared functional and she appeared capable of managing her own funds.  The examiner diagnosed chronic posttraumatic stress disorder and noted her complaints that the symptoms adversely affected her psychosocial functioning and quality of life.  It was the examiner's opinion that it was less likely than not that her posttraumatic stress disorder would prevent her from working, noting that she was able to maintain the activities of daily living.  Her online shopping suggested that she could potentially do sedentary work in the computer field.  The examiner noted that the Veteran had a degree in hospitality management.

On ear, nose, and throat examination by VA in December 2008, the examiner reported that there was no indication that the Veteran was total disabled based on her service-connected sinusitis.  On discussing the question with the Veteran, she agreed that her inability to work was related to her other service-connected conditions, rather than sinusitis.  She did not describe any incapacitating episodes or prolonged courses of antibiotic treatment.  The daily effects of the condition were postnasal drainage and resulting flare-ups.  She had not worked since 2004, but described limitation of functioning due to sinusitis as having to be sent home from work on occasion and sometimes missing work to seek treatment.  The examiner noted that the Veteran's sinusitis was rated as 0 percent disabling and he found nothing in the examination to warrant any change in that rating.





On VA dental examination in December 2008, the Veteran stated that the temporomandibular joint dysfunction began in service with pain and displacement after her wisdom teeth were removed.  Clinical examination showed right-side popping consistent with right disc displacement, and a maximum opening of 31 mm with right deviation.  No crepitus was noted and X-rays were negative for pathology, fractures, or arthritic changes.

On VA examination in February 2009, the Veteran complained of headaches which lasted one to two days and incapacitating headaches about once a month.  With respect to her left knee, she had recently been seen for chronic anterior knee pain consistent with symptomatic meniscal tear and was scheduled for surgery shortly.  She had not worked since 2004 and worked only two days at that job, answering phones, because she could not take the stress.  She was able to perform activities of daily living, but could not do anything with her kids or engage in exercise because of her knee.  Even with her cane her leg would give out about once a month.  She complained of pain in both feet, mainly in the arches, which was constant whether standing, walking, or resting, and she could not stand or walk for more than 10 minutes.  With regard to her skin condition she reported developing a recurring rash near her hairline and eyebrows in service which she treated with cream and a dandruff shampoo.  At the time of the examination she had no symptoms, and she stated that her skin condition did not result in any limitation of functioning.

On physical examination, no folliculitis or acne lesions were noted.  In the left knee, there was tenderness present medially and laterally, but no significant swelling.  Range of motion showed flexion to 40 degrees and extension to 0 degrees with pain on motion but no instability.  There was tenderness in the right foot and ankle but none in the left foot and no swelling or redness.  Range of motion showed dorsiflexion to 10 degrees and plantar flexion to 45 degrees, bilaterally.  There was pes planus in both feet and evidence of abnormal weightbearing in calluses behind the great toe, bilaterally.  X-rays of the feet showed extensive pes planus deformity bilaterally, right greater than left, with spurring and degenerative changes.  X-rays of the knee showed mild cartilage narrowing in the medial compartment.  A CT scan of the head in March 2006 revealed a normal brain scan.

In March 2009, the Veteran underwent surgery to repair a medial meniscal tear in her left knee.  She was assigned a temporary 100 percent disability rating for the period of March 2009 through June 2009.

On VA examination in June 2010, the VA examiner reviewed the Veteran's file and VA records.  The Veteran described no impediments to activities of daily living and no periods of incapacitation or bed rest in the previous year.  She was able to drive her own car without incident and to use the phone and the computer.  She described a typical day as waking up, tending to personal hygiene, eating breakfast and lunch, watching television or reading a book, preparing dinner with her son and spending time with family.  She was capable of managing her own financial interests.  With regard to pes planus, she stated that she could only stand or walk for 10 minutes before the onset of pain and could stand or walk only 30 minutes out of an eight hour day.  Pes planus did not affect her ability to do her activities of daily living, but had reduced her productivity on the job when she last worked 10 years previously.  With regard to the left knee condition, she had undergone arthroscopic surgery in March 2009 and reported continued chronic pain with flare-ups five times a week.  She could not do any squatting or kneeling, could not climb or descend stairs, and had difficulty with cold and wet weather, standing more than 15 minutes, or walking more than 10 minutes.  

The Veteran had no problems driving an automatic transmission car.  She had morning stiffness in her knee and swelling at least once a month and occasional give-way, but no locking.  Her knee condition did not affect her activities of daily living.  Her migraine headaches had not resulted in any prescribed bed rest, hospitalizations, or ER visits since 2009.  She described really bad pain occurring at least once a month and lasting two or three days or up to an entire week with nausea and blurred vision.  She described pre-onset symptoms of sensitivity to light and blurred vision with sensitivity to both light and noise during the headaches.  She treated her headaches with rest in a dark room and medication, as well as a preventative medication which had decreased the occurrences.  Her dermatitis caused a flaky rash, which was treated with medicated shampoo and cream and did not affect her activities of daily living.

On physical examination, there was no evidence of skin rash, tenderness over the sinuses, or nasal drainage.  Her sensory functions were intact and symmetrical, although she was unable to do heel, toe, or tandem walk secondary to gait instability and foot pain.  Examination of the knee showed full extension to 0 and flexion to 90 with pain on motion but no laxity.  No instability was shown on testing and there was not joint line tenderness.  Scars from the arthroscopic surgery were observed with no tenderness, adhesions, depression, or resulting functional limitation.  Examination of the feet showed fallen arches with weight-bearing and a callus on the distal fifth metatarsophalangeal joint of the right foot.  After a review of the claims file and the physical examination of the Veteran, it was the examiner's opinion that she was able to accomplish her activities of daily living and her pain was adequately managed.  She was also able to drive locally and to use a computer.  It was the examiner's opinion that she would be able to do sedentary nonphysical work if she chose to return to the workforce, however, her service-connected disabilities prevented her from engaging in physical work.

The Veteran was schedule for a VA dental examination in July 2010, but failed to report.  There are no treatment records showing any worsening of or change in that condition since the 2008 examination, and no indication in the record that her temporomandibular joint dysfunction affected her ability to work.

Analysis

Throughout the appeals period, the Veteran has been service-connected for several disabilities.  Service connection is currently in effect for temporomandibular joint disability, rated as 40 percent disabling; bilateral pes planus, rated as 30 percent disabling; posttraumatic stress disorder with sleep disorder, rated as 30 percent disabling; patellofemoral joint syndrome of the left knee, rated as 20 percent disabling; migraine headaches, rated as 10 percent disabling; sinusitis, rated as 0 percent (noncompensably) disabling; and acne vulgaris, rated as 0 percent (noncompensably) disabling.  



With the exception of the migraine headache disability, which was increased from noncompensable (0 percent) to 10 percent during the appeals period, there has been no change in the disability ratings afforded.  The combined total disability rating for all of the Veteran's service-connected disabilities is 80 percent.

Since the percentage criteria are met, and have been met at all times during the appeals period, the remaining question to be decided is whether the Veteran's service-connected disabilities alone preclude the Veteran from securing and following a substantially gainful occupation.  38 C.F.R. § 4.16(a).

The Veteran has asserted that her medical problems render her unable to work. Specifically, she cites difficulty interacting with others and dealing with workplace stress as a result of her posttraumatic stress disorder, difficulty standing or walking due to her left knee disability and pes planus, and her problems resulting from recurring migraine headaches.  She has stated that she has sought employment, but has not been considered because of her disabilities.  The record indicates that the Veteran has a degree in hospitality and has worked as a receptionist in the past.  The Veteran provided information at VA examinations that she was able to drive her own car, had been known to engage in online shopping via her computer, and spent the majority of her time watching television and reading books.  She had been denied Social Security benefits.   

The VA examiners have expressed the opinion that the Veteran is capable of working, specifically in a sedentary job.  Strenuous physical labor is beyond her capacities, but the examiners have observed that she appears to have the necessary skills to engage in a sedentary-type occupation.  In light of this, the Board finds that she is not precluded from securing or following substantially gainful employment. 

There is evidence that the Veteran has other medical conditions, which affect her ability to work, including specifically ankylosing spondylitis, but this health problem is not service-connected disability and may not be consider in determining whether a total disability rating is warranted.  


Notably, the opinion offered by the Veteran's treating mental health provider that she was unable to work was based on the combination of her posttraumatic stress disorder and her ankylosing spondylitis.  Because it encompassed the effects of both service-connected and nonservice-connected disabilities, the opinion is of less probative value than that of the VA examiners who assessed only the service-connected disabilities.

While provisions exist for referring a claim to the Director of VA's Compensation and Pension Service for extraschedular consideration, see 38 C.F.R. § 4.16(b), those provisions are not applicable here.  Rather, because the schedular criteria for a total disability rating have been met, that is, the existence of a total combined rating in excess of 70 percent, and the record shows that the Veteran is capable of engaging in gainful employment, the criteria for referral for extraschedular consideration are not met.  In sum, the Board finds that the preponderance of the evidence is against the claim for a total disability rating for compensation based on individual unemployability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

A total disability rating for compensation based on individual unemployability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


